Order, so far as appealed from, unanimously modified by granting in addition to item 1, items 2 and 3 as demanded, and item 4 to the extent that defendants permitted the windows of the premises to be maintained without any of the necessary and proper equipment and safety devices provided for by Labor Law, section 202, and the rules of the board of standards and appeals, and as so modified affirmed, without costs. No opinion. The date for the examination to proceed to be fixed in the order. Settle order on notice. Present — Martin, P. J., O’Malley, Glennon, Untermyer and Dore, JJ.